      6:20-cv-00094-RAW Document 25 Filed in ED/OK on 08/03/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF OKLAHOMA

 W-W TRAILER MANUFACTURERS, INC.,

         Plaintiff,

 v.                                                 Case No. CIV-20-094-RAW

 TRAVELERS INDEMNITY COMPANY OF
 CONNECTICUT,

         Defendant,



                                              ORDER

       This action arises from damage to Plaintiff’s commercial property caused by hailstorms.

Plaintiff alleges that prior to the hailstorms, it entered a contract of insurance with Defendant to

provide coverage for the property and purchased replacement cost coverage for the building

roofs. Plaintiff alleges it timely submitted to Defendant a claim and evidence demonstrating the

loss was covered under the terms of the policy. Plaintiff brings claims for breach of contract and

bad faith. Plaintiff also requests punitive damages. Now before the court is Defendant’s motion

for partial dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) [Docket No. 12].

Defendant seeks dismissal of Plaintiff’s claims for bad faith and punitive damages.

       For purposes of the motion to dismiss, the court accepts as true all well-pleaded facts in

the Second Amended Complaint and construes those facts in the light most favorable to Plaintiff.

Western Watersheds Project v. Michael, 869 F.3d 1189, 1193 (10th Cir. 2017). Of course, the

court does not accept as true conclusory statements or legal conclusions. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
     6:20-cv-00094-RAW Document 25 Filed in ED/OK on 08/03/20 Page 2 of 3



         To survive the motion to dismiss, the Second Amended Complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Plaintiff must nudge its “claims

across the line from conceivable to plausible.” Twombly, 550 U.S. at 570. The well-pleaded

facts must “permit the court to infer more than the mere possibility of misconduct.” Iqbal, 556

U.S. at 679.

         The Tenth Circuit has held that the “Twombly/Iqbal standard is a middle ground between

heightened fact pleading, which is expressly rejected, and allowing complaints that are no more

than labels and conclusions or a formulaic recitation of the elements of a cause of action, which

the Court stated will not do. Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(citing Robbins v. Oklahoma, 519 F.3d, 1242, 1247 (10th Cir. 2008). “In other words, Rule

8(a)(2) still lives.” Id. (emphasis added). “Under Rule 8, specific facts are not necessary; the

statement need only give the defendant fair notice of what the claim is and the grounds upon

which it rests.” Burnett v. Mortgage Elec. Registration Sys., Inc., 706 F.3d 1231, 1235-36 (10th

Cir. 2013) (quoting Khalik, 671 F.3d at 1191) (emphasis added).

         Defendant argues that Plaintiff failed to provide facts specific to its case sufficient to state

a claim for bad faith or punitive damages. The court disagrees. Plaintiff has alleged, inter alia,

that after being provided with evidence demonstrating that Plaintiff’s loss was covered under the

policy, Defendant engaged in an outcome-based investigation of Plaintiff’s claim designed to

deny the claim, ignored covered damage, and utilized biased vendors designed to deny Plaintiff’s

claim.




                                                    2
     6:20-cv-00094-RAW Document 25 Filed in ED/OK on 08/03/20 Page 3 of 3



       The Complaint gives Defendant fair notice of the claims and the grounds upon which

those claims rest. Accordingly, Defendant’s motion for partial dismissal [Docket No. 12] is

hereby DENIED.

       IT IS SO ORDERED this 3rd day of August, 2020.




                                            ______________________________________
                                            THE HONORABLE RONALD A. WHITE
                                            UNITED STATES DISTRICT JUDGE
                                            EASTERN DISTRICT OF OKLAHOMA




                                               3
